Citation Nr: 0603049	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  95-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, status post total arthroplasty, currently 
evaluated as 30 percent disabling from December 1, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1954 to October 
1954 and from December 1955 to March 1959.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted a 20 percent 
disability rating for traumatic arthritis of the right knee, 
effective October 1993.  The veteran disputed the assigned 
rating of 20 percent and filed a timely appeal.  

By rating decision, dated in July 1997, the RO granted a 30 
percent disability rating for residuals of a right knee 
injury with traumatic arthritis and complete tear of the 
anterior cruciate ligament, effective March 1997.  In 
September 1997, the veteran underwent a right knee 
arthroplasty, and after an initial error incorrectly setting 
the effective date for a 100 percent rating based on 
38 C.F.R. § 4.30, and the award of a schedular 100 percent 
rating for one year following the total knee replacement 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the RO, 
in May 1998 corrected awarded an effective date beginning on 
December 1, 1998.  That rating action also awarded a 30 
percent rating for residuals of a right knee injury.

In July 1999, the Board denied a rating greater than 30 
percent for residuals of a right knee injury right knee from 
October 28, 1993 to September 29, 1997.  However, the Board 
did award a separate 10 percent rating for degenerative 
arthritis of the right knee for that same time period.  
Regarding the period following the termination of the 100 
percent schedular rating effective December 1, 1998, the 
Board determined that further development was necessary to 
resolve the issue of entitlement to a rating higher than 30 
percent, beginning December 1, 1998, which is the time period 
that followed the assignment of the total schedular 
evaluation for the total right knee arthroplasty.  A review 
of the claims file shows that the requested development has 
been accomplished.  



FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  

2.  Residuals of an injury to the right knee, status post 
total arthroplasty, are manifested by subjective complaints 
of pain, and range of motion studies of the right knee that 
revealed objective findings of normal extension and decreased 
flexion.  

3.  Residuals of the prosthetic replacement of the right knee 
are not manifested by chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  


CONCLUSION OF LAW

The schedular criteria for an increased disability rating for 
residuals of a right knee injury, status post total 
arthroplasty, currently evaluated as 30 percent disabling 
from December 1, 1998 have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5055, 5256, 5257, 5260, 5261, and 5262 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In September 2001, the RO informed the veteran of the 
requirements of VCAA.  He was advised of the actions that VA 
would undertake to assist him in developing the claim, he was 
advised of the information and evidence that would be useful 
in supporting the claim, and he was advised of the evidence 
necessary to establish entitlement to an increased rating.  
Additional Supplemental Statements of the Case were issued in 
March and June 2005.  

The veteran has not identified any outstanding evidence 
related to the issue currently on appeal.  As all 
notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  Similarly, any error 
in the sequence of events is not shown to have any effect on 
the case, or to cause injury to the veteran.  See ATD Corp. 
v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard 
v.  Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran was hospitalized at a VA Medical Center in 
September 1997, where he underwent a total right knee 
arthroplasty.  He tolerated the procedure well.  Thereafter, 
the RO assigned him a temporary total rating based on 
convalescence and a schedular 100 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5005, effective through 
November 30, 1998.   

The VA outpatient treatment records include a notation dated 
in March 1998.  Range of motion of the right knee revealed 
findings of 0 degrees of extension and 80 degrees of flexion.  
No other VA records address the right knee condition until 
the May 2000 VA medical examination.

On VA examination, dated in May 2000, the examiner documented 
that the claims file was reviewed.  The history included a 
total right knee replacement in September 1997.  The veteran 
complained of pain with extensive walking.  He related that 
he was only able to walk four blocks per day because of the 
pain in the knee.  He experienced flare-ups of the knee, 
marked by pain and swelling everyday after walking.  He did 
not wear a brace on the right knee.  On objective examination 
of the right knee, the veteran was able to walk a few steps 
without a brace, although he displayed an uneven and awkward 
gait.  There was no edema.  There was a longitudinal 24 cm. 
scar on the knee.  Strength was reported as 5 out of 5.  
Range of motion of the right knee revealed normal extension 
of 0 degrees, and flexion to 120 degrees.  On repeated use, 
there was an additional 10 degree loss  of flexion.  The 
impression was status post total right knee replacement.  

The VA medical treatment reports from the Phoenix VAMC, dated 
from January 2001 to June 2002, showed that the veteran 
complained of right knee pain.  However, these records 
primarily pertained to disabilities that are not currently on 
appeal before the Board.  

An August 2002 VA X-ray study was significant for right 
femoral and tibial prosthetic replacement.  The impression 
was status post right knee resurfacing.  

On VA examination, dated in November 2002, it was noted that 
the veteran reported to the examination ambulatory and used a 
cane in the right hand.  He walked with a limp.  He provided 
the examiner with the medical history of the right knee and 
related his subjective complaints.  He complained of pain and 
swelling in the right knee.  On objective examination, there 
was no overt swelling of the knee noted.  Range of motion of 
the right knee revealed extension of 0 degrees and flexion of 
0 to 90 degrees.  The diagnosis was internal derangement of 
the right knee, status post operation of the right knee, and 
osteoarthritis.  The examiner noted that X-rays would be 
ordered to confirm or deny the presence of osteoarthritis of 
the right knee.  

A February 2003 VA History and Physical report noted the 
veteran's complaints of pain in the right knee when walking.  
Evaluation of the knee showed a well healed anterior surgical 
scar.  There was no flexion contracture.  The range of motion 
of the right knee was from 0 to 100 degrees.  There was no 
extension lag, there was no effusion, and the right knee was 
nontender to palpation.  

On VA examination, dated in February 2003, the examiner 
documented that the claims file was reviewed noted the 
medical history of the right knee.  The veteran reported to 
the examination using a cane.  Subjective complaints 
regarding the right knee included instability and limitation 
of motion, and a feeling of something moving around in the 
knee area that should not be moving around.  He had not 
experienced swelling since the total right knee arthroplasty.  
The findings on physical examination of the veteran revealed 
that he was unable to walk without falling.  He lost his 
ability to balance without the use of a cane.  He was able to 
stand on his toes, but he experienced difficulty standing on 
his heels.  There was no sensory deficit noted, his reflexes 
were normal, Babinski's were plantigrade.  Straight leg 
raising in the right lower extremity was to 85 degrees.  
There was no evidence of any neurological deficit in the 
lower extremity.  There was mild laxity of the medial and 
lateral collateral ligaments, and mild laxity of the 
posterior cruciate was also observed.  The right knee joint 
overall was characterized as good and there was no roughness 
underneath the kneecap, joint replacement was carried out and 
there was no swelling observed in the knee joint itself.  The 
scar was well-healed, except for mild laxity of the 
ligaments.  Range of motion of the knee revealed flexion from 
0 to 100 degrees and extension to 0 degrees.  The diagnosis 
was status post total right knee arthroplasty.  

The VA medical treatment reports from the Dayton VAMC, dated 
through December 2003, revealed the veteran's subjective 
complaints of right knee pain.  These records primarily 
pertained to other disabilities that are not currently on 
appeal before the Board.  

The VA X-ray study, dated in February 2004, noted that the 
total knee prosthesis remained of good relation to the 
vascular structure.  

On VA examination, dated in March 2005, the examiner 
documented that the claims file was reviewed.  The examiner 
provided a history of the initial right knee injury.  The 
veteran complained that the right knee disability was 
becoming progressively worse.  He complained of functional 
limitation.  He was unable to stand for more than a few 
minutes and walking was limited to approximately 1/4 of a 
mile.  It was not noted that the veteran needed no aids to 
assist him in walking, there were no constitutional symptoms 
of arthritis, and the veteran did not experience 
incapacitating episodes.  
The veteran complained of pain and stiffness in the right 
knee joint.  He experienced moderate flare-ups of the right 
knee joint on a weekly basis.  He also related that he was 
only able to walk, and he does not believe that he is able to 
run anymore.  Physical examination  revealed no deformity of 
the knee joint, the veteran did not experience giving way, 
instability, weakness, episodes of dislocation or 
subluxation, or episodes of locking or effusion.  There were 
no complaints of inflammation.  It was noted that the veteran 
had an antalgic gait; there was no evidence of abnormal 
weight-bearing.  

Flexion studies of the right knee showed that on active range 
of motion against gravity, the veteran had flexion from 0 to 
108 degrees.  Pain began at 100 degrees.  On passive range of 
motion, he had flexion from 0 to 110 degrees, Pain began at 
104 degrees.  The range of motion against strong resistance 
was from 0 to 110 degrees.  Pain began at 90 degrees.  There 
was additional limitation of motion on repetitive use that 
resulted in range of motion from 0 to 104 degrees.  A lack of 
endurance was the factor most responsible for the additional 
limitation of motion.  

Extension studies of the right knee showed that on active 
motion against gravity, extension was from 100 to 0 degrees.  
Pain began at 0 degrees.  On passive range of motion, 
extension was also from 100 to 0 degrees, and pain began at 0 
degrees.  The range of motion against strong resistence was 
from 100 to 10 degrees, and pain began at 10 degrees.  There 
was additional limitation of motion on repetitive use, which 
resulted in range of motion from 100 to 5 degrees.  A lack of 
endurance was the factor most responsible for the additional 
limitation of motion.  

The examination report also showed that the right knee had a 
valgus angulation noted as 10 degrees.  There was 10 degrees 
of valgus deformity noted.  Additional examination findings 
included crepitation and grinding.  There were findings of 
moderate weakness of the right knee.  The VA X-ray study, 
dated in March 2005, showed that there was no significant 
interval change in the right knee disability, as compared to 
the February 2004 VA-X-ray study.  The examiner noted that 
the right knee disability had a mild to moderate effect on 
some of the veteran's daily activities.  It prevented him 
from playing sports.  The impression was total knee 
replacement, with no change since February 2004.  
Additional VA medical treatment records, dated through May 
2005, did not show that the veteran was treated for the right 
knee disability.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, the following schedular rating 
criteria are used to evaluate arthritis:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)


5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005)

The normal range of motion in a knee joint is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2005).  

 

A higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The VA General Counsel has issued a precedential opinion 
holding that lateral instability and degenerative arthritis 
of the knee may be rated separately under Diagnostic Codes 
5257 and 5003.  VAOPGCPREC 23-97 (1997).  The veteran's knee 
disability may be rated separately under Codes that address 
limitation of motion (like Diagnostic Codes 5003, 5260, and 
5261) and Diagnostic Code 5257 because the latter Code does 
not take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 9-1998.  

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  


Analysis

The veteran essentially maintains that, beginning December 1, 
1998, the residuals associated with the right knee disability 
were more than 30 percent disabling.  Because entitlement to 
service connection for residuals of a right knee injury, 
status post total arthroplasty, has been established and the 
veteran is seeking an increase in compensation, the question 
for consideration is the present level of the right knee 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

As noted above, following the assignment of the total 100 
percent schedular rating that was assigned for the total 
right knee arthroplasty, the RO re-instated the 30 percent 
disability rating, beginning December 1, 1998.  Therefore, 
the determinative issue in this case is whether the right 
knee disability has increased in severity since December 1, 
1998, the date that the RO re-instated the 30 percent 
disability rating.  

For the reasons explained below, the Board finds that the 
veteran is not entitled to a rating higher than 30 percent, 
beginning December 1, 1998, for residuals of the right knee 
injury, status post arthroplasty,

The veteran is currently in receipt of a 30 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5055.  Diagnostic Code 5099 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 
4.27 (2005).  Under Diagnostic Code 5055, the next higher 
rating is 60 percent.  A 60 percent evaluation is warranted 
for prosthetic replacement of a knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  

The medical evidence did not reveal objective findings of 
chronic residuals of severe painful motion or weakness in the 
affected extremity.  Since December 1998, the veteran had 
subjective complaints of pain.  On VA examination, dated in 
March 2005, the examiner noted that during the range of 
motion exercises, the veteran experienced some pain on 
flexion.  However, it was not objectively confirmed that the 
limitation of motion resulted in severe painful motion.  
Similarly, the veteran did not suffer from weakness of the 
right knee.  

Consequently, a rating higher than 30 percent is not 
warranted for the veteran's residuals associated with the 
right knee disability under 38 C.F.R. § Diagnostic Codes 
5099-5055.  

The Board has considered other potentially applicable 
Diagnostic Codes for rating the veteran's right knee 
disability.  It is noted that the veteran is already in 
receipt of the maximum schedular rating under Diagnostic 
Codes 5257, 5258, 5259, and 5260.  Consequently, the 
application of other potential Diagnostic Codes is limited to 
Diagnostic Codes 5256, 5261, and 5262.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Under Diagnostic Code 5256, a 40 percent disability rating is 
warranted for ankylosis of the right knee in flexion between 
10 degrees and 20 degrees.  There was no evidence of 
ankylosis of the right knee on examinations dated in May 
2000, November 2002, and February 2003.  

Under Diagnostic Code 5261, a rating higher than 30 percent 
is granted where there is limitation of extension of the leg 
to 30 degrees.  The medical evidence does not show that the 
veteran suffered from limitation of extension to 30 degrees 
at any time since December 1, 1998.  Instead, the 
examinations dated in May 2000, November 2002, February 2003, 
and March 2005, showed that the range of motion studies for 
the right knee revealed normal extension, as he had full 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board notes that Diagnostic Code 5262 also provides for a 
rating higher than 30 percent for the veteran's right knee 
disability.  However, the Diagnostic Code is not for 
application in the veteran's particular case since there is 
no evidence of impairment of the tibia and fibula, and the 
veteran's residuals do not require the use of a brace.  

In July 1999, the Board awarded a separate rating for 
degenerative arthritis of the right knee from October 28, 
1993 to September 29, 1997.  Thereafter, a total right knee 
arthroplasty was performed at a VA Medical Center.  No 
arthritis in the knee has been since identified.  

The Board also considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Because the range of motion studies for 
the right knee have shown that the limitation of flexion is 
not severe enough to warrant a compensable rating under 
Diagnostic Code 5260, and that the veteran has normal 
extension under Diagnostic Code 5261, separate ratings are 
not warranted for limitation of extension and limitation of 
flexion.  

As a final consideration for whether a rating higher than 30 
percent is warranted for the right knee disability, the Board 
considered the possibility of a rating higher than that 
already assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Board observes the veteran's subjective complaints 
of functional loss due to pain, the Board concludes that it 
has not been objectively shown that the veteran suffers from 
any additional disability as a result of any of the DeLuca 
factors.  Further, the medical evidence demonstrates that the 
30 percent evaluation adequately compensates the veteran for 
his current level of disability.  

Extraschedular Rating

The Board considered the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1); however, the record is 
silent for objective evidence that the residuals of the 
veteran's right knee disability results in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
the disability has necessitated frequent periods of 
hospitalization.  Therefore, entitlement to an extraschedular 
rating is not warranted.  

Based on the foregoing, a rating higher than 30 percent for 
the residuals of the veteran's right knee injury, status post 
total arthroplasty, beginning December 1, 1998, is not 
warranted at this time.  The preponderance of the evidence is 
against the claim, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury, status post total arthroplasty, currently 
evaluated as 30 percent disabling from December 1, 1998 is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


